Citation Nr: 0212875	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a reactive airway disease claimed as resulting from the 
pursuit of vocational rehabilitation training.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma claimed as resulting from the pursuit of vocational 
rehabilitation training.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sinusitis claimed as resulting from the pursuit of vocational 
rehabilitation training.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rhinitis claimed as resulting from the pursuit of vocational 
rehabilitation training.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
basal cell carcinoma of the left cheek claimed as resulting 
from the pursuit of vocational rehabilitation training.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1976 to September 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona.  As noted in the Board's July 2000 remand, 
the case has since been transferred to the jurisdiction of 
the St. Paul, Minnesota, RO.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Reactive airway disease did not result from or increase 
in severity due to the pursuance of a course of training or a 
required learning activity of VA vocational rehabilitation.

3.  Asthma did not result from or increase in severity due to 
the pursuance of a course of training or a required learning 
activity of VA vocational rehabilitation.

4.  Sinusitis did not result from or increase in severity due 
to the pursuance of a course of training or a required 
learning activity of VA vocational rehabilitation.

5.  Rhinitis did not result from or undergo an increase in 
severity due to the pursuance of a course of training or a 
required learning activity of VA vocational rehabilitation.

6.  Basal cell carcinoma of the left cheek did not result 
from an act performed in pursuance of a course of training or 
a required learning activity of VA vocational rehabilitation.


CONCLUSIONS OF LAW

1.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for reactive airway disease claimed as resulting from 
the pursuit of VA vocational rehabilitation training is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358(c)(5), 3.800 (1996).

2.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for asthma claimed as resulting from the pursuit of VA 
vocational rehabilitation training is not warranted.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(c)(5), 3.800 
(1996).

3.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for sinusitis claimed as resulting from the pursuit of 
VA vocational rehabilitation training is not warranted.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(c)(5), 3.800 
(1996).

4.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for rhinitis claimed as resulting from the pursuit of 
VA vocational rehabilitation training is not warranted.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(c)(5), 3.800 
(1996).

5.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for basal cell carcinoma of the left cheek claimed as 
resulting from the pursuit of VA vocational rehabilitation 
training is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358(c)(5), 3.800 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect notation of asthma existing 
prior to service and include entries noting in-service 
treatment for sinus-type headaches.  Chest X-rays taken in 
connection with VA examination in November 1988 were 
negative, as was clinical examination of the chest, lungs, 
head, ear, nose and throat at that time.  The veteran's 
initial VA claim for service-connected compensation benefits 
was limited to orthopedic and eye problems and VA treatment 
records dated in the 1980s reflect assessment of orthopedic, 
psychiatric and eye problems.  

In April 1994, the veteran applied for vocational 
rehabilitation training.  In June 1994, the veteran received 
orientation post formal counseling.  Vocational records note 
the veteran's election to pursue a Masters Degree program in 
Business Administration, with a tentative completion date of 
December 1995.  In an October 1994 Special Report of 
Training, the veteran was noted to be in continued training, 
without real issues.  He did complain of some minor problems 
with his knees and ankles for which he requested medical 
evaluation.  The veteran was noted to be very satisfied with 
his training and it was indicated he would complete the 
program by the summer of 1995 barring any academic or health 
problems.  In December 1994, he completed a Trainee Interview 
Questionnaire and denied any recent medical treatment, or 
taking any medications other then Tylenol PM as needed.  He 
reported orthopedic, dental and eye problems only.  In 
February and June 1995, the veteran applied for work study 
allowances, indicating he was enrolled in Western 
International University at Fort Huachuca, Arizona, to obtain 
a Masters in Business Administration.  

VA records reflect that the veteran sought treatment for 
allergic respiratory problems in March 1995.  Diagnoses of 
perennial bronchial asthma and perennial allergic rhinitis 
were offered based on the veteran's history of symptoms of 
nasal congestion, rhinorrhea and episodes of bronchospasm 
starting in childhood.  The VA record notes that symptoms 
decreased in severity and frequency and eventually stopped, 
sometime before military service.  Such symptoms were noted 
to have started again in February 1994.  The VA notation 
indicates the first recurrence was severe, requiring 
emergency treatment, but that later episodes of wheezing were 
manageable with the use of an inhaler.  It was also noted 
that nasal symptoms never subsided.  Beconase was prescribed 
and allergy testing was recommended.  In September 1995, the 
veteran appeared for a VA progress check.  He was noted to be 
on immunotherapy injections, but to be without pronounced 
relapses of either nasal or bronchial symptoms.  

A Labor Market Consultant's report, dated in November 1995, 
notes the veteran's physical problems with his ankles, knees, 
spine and shoulder.  

VA medical records dated in January 1996 reflect that the 
veteran presented with a spot on the left side of his face of 
seven months' duration.  The impression was to rule out a 
basal cell carcinoma.

In a February 1996 report, the Labor Market Consultant noted 
the veteran's suspicion of skin cancer.  

A VA dermatology clinic record dated in February 1996 notes 
that the pathological diagnosis of the excised facial 
material was basal cell carcinoma.  

In a Labor Market Consultant's report dated in March 1996, it 
was noted that facial surgery to remove the cancer had gone 
well; in a May 1996 report, it was noted that there was no 
trace of cancer left on the veteran's face.  

A VA skin examination was conducted in May 1996.  The 
examiner noted basal cell carcinoma on the left cheek, status 
post excision and without evidence of recurrence; the veteran 
was instructed on the use of sunscreen.  Respiratory 
examination was conducted in June 1996.  The veteran was 
noted to have had knowledge of allergies all of his life, but 
with asthma attacks starting two years earlier.  He described 
symptoms such as headaches, a cough and coryzal symptoms over 
the year prior to the examination.  The impressions included 
reactive airway disease with allergic rhinitis, mild chronic 
maxillary sinusitis and asthma.  

In a statement dated in February 1997, the veteran argued 
that reactive airway disease, asthma, rhinitis, sinusitis and 
basal carcinoma of the left cheek were incurred during VA 
vocational rehabilitation training.  He stated that his 
classes were held at Fort Huachuca, Arizona, in World War II 
era buildings.  He expressed a belief that the air exchange 
systems were the cause of his respiratory problems and also 
that walking to school at the height of each day was the 
cause of his skin cancer.  In later statements he alternately 
indicated that the claimed disabilities, if not caused by, 
were aggravated by his vocational rehabilitation training.  
He cited to records from the R.W. Bliss Army Hospital, 
showing treatment for all of the claimed disabilities during 
his vocational rehabilitation training.  He indicated he went 
from taking no medications for his pre-existing asthma and 
sinusitis to taking three shots twice per week in 1995 and 
1996, during training.  He also reported he continued to 
require the use of inhalers.  He stated that walking one mile 
to school each day in the sun caused his cancer and that if 
not for his Chapter 31 training he would not have been 
exposed to the sun in that degree.

An October 1997 VA outpatient clinic record notes the veteran 
had been diagnosed with allergic asthma disorder and had been 
treated for the past few years while living in Arizona.  The 
veteran indicated his symptoms were better since he moved 
back to Minnesota.  Also noted was allergic rhinitis.  


Medical records from M. Yassin, M.D., dated from September 
1998 to March 1999 are of record.  The veteran was noted to 
have severe bronchial asthma, beginning in childhood but 
asymptomatic for a number of years until recurring in January 
1994.  Dr. Yassin noted that symptoms did not seem to be 
associated with any specific environmental factors.  In 
November 1998, Dr. Yassin noted the veteran had improved.  In 
March 1999 it was noted that the veteran had stopped using 
his Flovent on a regular basis.

Private records show treatment for an acute flair of moderate 
persistent asthma in July 2000.  Another July 2000 entry 
notes an assessment of air hunger/hyperventilation, most 
likely due to stress.  Other diagnoses included allergic 
rhinitis and asthma; relaxation counseling was recommended.  
Later records continue to note the progress of respiratory 
symptoms and treatment.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the issues 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the claims decided herein.  
The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to compensation 
under 38 U.S.C.A. § 1151, the evidence considered by the RO 
and the reasons for its determination.  The veteran's 
vocational rehabilitation file is associated with the claims 
file and has been considered, along with medical evidence 
identified as relevant by the veteran.  Further, the RO has 
considered private and VA medical evidence identified by the 
veteran.  Here the Board notes that the development requested 
in the Board's July 2002 remand has been satisfactorily 
completed and neither the veteran nor his representative 
argue that such development is incomplete or unsatisfactory.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also note that the veteran has been afforded 
multiple opportunities to present additional evidence or 
argument in support of his appeal throughout the appeal 
period.  In a letter dated in August 2000, the RO 
specifically advised the veteran to submit medical evidence 
such as a statement from a physician supporting the 
contentions that the claimed disabilities were caused or 
aggravated by an essential activity or function within the 
scope of the veteran's vocational rehabilitation course.  The 
veteran did not respond.  In November 2000 the RO gave the 
veteran an additional 30 day time period to provide the 
requested information.  Thereafter, additional medical 
evidence was associated with the claims file and considered 
by the RO, as reflected in the supplemental statement of the 
case issued in March 2002.  

In July 2002, the RO notified the veteran that his appeal was 
being certified to the Board and advised him of the 
procedures to submit additional evidence.  The veteran's 
representative prepared informal statements in June and July 
2002 in connection with this appeal.  Neither the veteran nor 
his appointed representative has, however, identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Moreover, insofar 
as the veteran has not identified any evidence that supports 
his contentions of poor air quality in training facilities 
and/or that walking to school in the sun was within the scope 
of actions required by his vocational rehabilitation 
training, the Board finds that there is no reasonable 
possibility that further development will substantiate his 
claims.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001), citing DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Legal Criteria

Chapter 31 of Title 38, U.S. Code, provides for the training 
and rehabilitation of a veteran with service-connected 
disabilities.  The purposes include to enable the veteran to 
become employable and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991).

Title 38, United States Code § 1151 (in effect prior to 
October 1, 1997) provides in relevant part that, where any 
veteran shall have suffered an injury or an aggravation of an 
injury as a result of the pursuit of a course of vocational 
rehabilitation under Chapter 31 of Title 38, U.S. Code, and 
not as the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
See Section 422(a) of Public Law 104-204.  These amendments, 
however, were made applicable only to claims filed on or 
after October 1, 1997.  Because the veteran's claims for 
benefits under 38 U.S.C.A. § 1151 were filed before 1997, the 
earlier (and more favorable to the veteran) version of 
section 1151 is the only version applicable in this case. 

The regulatory framework developed by VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  The 
implementing regulation provides in relevant part that, where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358(a).  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, it is necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training.  38 C.F.R. § 3.358(c)(2).  When 
the proximate cause of the injury suffered was the veteran's 
willful misconduct or failure to follow instructions, it will 
bar him (or her) from receipt of compensation hereunder 
except in the case of incompetent veterans.  
38 C.F.R. § 3.358(c)(4).

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by VA in 
the individual case, since ordinarily it is not to be 
expected that each and every different function and act of a 
veteran pursuant to his or her course of training will be 
particularly specified in the outline of the course or 
training program.  For example, a disability resulting from 
the use of an item of mechanical or other equipment is within 
the purview of the statute if training in its use is implicit 
within the prescribed program or course outlined or if its 
use is implicit in the performance of some task or operation 
the trainee must learn to perform, although such use may not 
be especially mentioned in the training program.  In 
determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
learning activity, and one arising out of an activity which 
is incident to, related to, or coexistent with the pursuit of 
the program of training.  For a case to fall within the 
statute there must have been sustained an injury which, but 
for the performance of a learning activity in the prescribed 
course of training, would not have been sustained.  A 
meticulous examination into all the circumstances is 
required, including a consideration of the time and place of 
the incident producing the injury.  38 C.F.R. § 3.358(c)(5).

Analysis

The veteran contends that benefits are warranted based on the 
treatment and/or discovery of respiratory problems and skin 
cancer during his period of vocational rehabilitation.  Such 
training consisted of classroom attendance in pursuit of a 
Masters Degree at a university located in Arizona.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claims in that such evidence does not demonstrate 
that reactive airway disease, asthma, rhinitis, sinusitis or 
basal cell carcinoma arose out of or permanently increased in 
severity directly due to any essential activity or function 
(required learning activity) performed in pursuance of the 
course of the veteran's vocational rehabilitation training.  

First, the Board notes that other than the veteran's 
unsupported assertion, there is no evidence of any bad air 
quality in the classroom settings used for the veteran's 
vocational training, or in any buildings in which he 
performed requested work study programs.  The veteran does 
not argue and the evidence does not show that he was required 
to be exposed to any respiratory irritant such as chemicals, 
etc., in the pursuit of his degree.  There is simply no 
technical or medical support for the veteran's assertion that 
the air ventilation system in the classroom is responsible 
for his respiratory complaints.  Further, there is no 
competent evidence showing that asthma, reactive airway 
disease, rhinitis or sinusitis was otherwise directly caused 
or aggravated by the veteran's participation in the classroom 
activities required for his program of vocational 
rehabilitation.  

With respect to the veteran's argument that his skin cancer 
was caused by his exposure to the sun while walking to class, 
and to any extent the veteran generally argues his 
respiratory problems were caused or worsened by his location 
in Arizona, the Board holds that the act of walking a mile to 
class does not constitute a learning activity within the 
scope of a course of vocational rehabilitation in pursuit of 
a Masters degree.  Rather, the fact that the veteran walked 
to his classes as opposed to taking any other form of 
transportation is only coincident to or coexistent with the 
pursuit of the training program and not a required learning 
activity.  See Sweitzer v. Brown, 5 Vet. App. 503 (1993).  
There is no vocational rehabilitation or medical evidence of 
record to refute the above conclusions.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
reactive airway disease claimed as resulting from the pursuit 
of vocational rehabilitation training is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma claimed as resulting from the pursuit of vocational 
rehabilitation training is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sinusitis claimed as resulting from the pursuit of vocational 
rehabilitation training is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rhinitis claimed as resulting from the pursuit of vocational 
rehabilitation training is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
basal cell carcinoma of the left cheek claimed as resulting 
from the pursuit of vocational rehabilitation training is 
denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

